FOSTER, Circuit Judge.
Appellee recovered a verdict awarding damages for personal injuries resulting from a collision between an automobile she was driving and another car being operated by appellant. The only error pressed as a ground for reversal of the judgment is the refusal of the District Court to direct a verdict for defendant. The motion to direct was based on the contention that appellee, plaintiff below, was guilty of contributory negligence which barred recovery under the law of Louisiana. It may be conceded that the law is as contended by appellant. However, on this point the case was submitted to the jury on evidence from which reasonable men might well draw different conclusions. The court correctly charged the jury on the law. There was enough evidence before the jury to support the verdict. The record presents no reversible error.
Affirmed.